Citation Nr: 1417086	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1993 to January 1999.

This matter returns to the Board of Veterans' Appeals (Board) from a July 2013 order by the Court of Appeals of Veterans Claims (Court), which endorsed a July 2013 Joint Motion for Remand, vacated a July 2012, Board decision denying a rating in excess of 10 percent for service-connected postoperative residuals of right (major) wrist fracture with DJD, and remanded the matter for action complying with the joint motion. 

The matter was initially before the Board on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the benefit sought on appeal.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board. 

In February 2011, the Veteran testified before the undersigned during a travel board hearing held at the RO.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

Notably, while this claim was pending before the Court, the Veteran filed another claim for increased rating for postoperative residuals of right (major) wrist fracture with DJD with the RO in August 2013.  The RO provided the Veteran with a February 2014 VA examination to evaluate the severity of his right wrist disability and obtained the Veteran's VA treatment treatments.  The RO considered the additional evidence in a March 2014 rating decision, in which it denied the benefit sought on appeal.  As the additional medical evidence have been initially considered by the RO in the March 2014 rating decision, this evidence will be considered by the Board in adjudicating this appeal without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the Board's previous July 2012 decision, the issue of entitlement to service connection for a chronic neurological disability manifested by numbness of his right hand, wrist and forearm, claimed as secondary to his service-connected postoperative residuals of right (major) wrist fracture with DJD was referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.  This issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is thus again REFERRED to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's disability due to postoperative residuals of right (major) wrist fracture with DJD is manifested by subjective complaints of pain and reduced grip strength, with objective evidence of mild soft tissue swelling, limitation of motion due to pain, and radiographic evidence of degenerative changes of the wrist joint, but no clinical evidence of anklyosis.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with DJD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5010-5214, 5010-5215 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183.  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal stems from the Veteran's claim for a rating increase for residuals of a right wrist fracture with DJD, which was received by VA on April 2006.  A VCAA notice letters were dispatched to the Veteran in April 2006 and September 2007, which fully addressed the aforementioned notice requirements as well as how VA assigned degree of disability and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as pertinent to his increased rating claim for his right wrist.  Thereafter, the claim on appeal was adjudicated in the first instance in a December 2007 rating decision and most recently considered in a March 2014 rating decision.  As fully compliant notice was furnished to the claimant prior to the initial adjudication of the claim, there is no defect in the timing or content of the VCAA notification letters associated with the current appeal regarding the increased rating issue that will be adjudicated on the merits in this decision.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that clinical records from VA and private healthcare providers that pertain to the Veteran's treatment for his right wrist fracture residuals for the period have been obtained and associated with the claims file. 

The Board also notes that the Veteran has been provided with VA medical examinations addressing the level of impairment associated with his residuals of right wrist fracture in June 2006, June 2007, October 2009 and February 2014.  The July 2013 Court Order endorsed the findings in the July 2013 Joint Motion for Remand, in which the parties asserted that the October 2009 VA examination was inadequate because the VA examiner failed to address the severity and functional limitations caused by flare-ups of the Veteran's disability.   The Board agrees and the findings from the 2009 VA examination report will not be considered herein. 

The Board has reviewed the 2006, 2007, and 2014 examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners who conducted the aforementioned examinations have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file. Thus, the aforementioned examinations and opinions pertinent thereto are deemed to be adequate for rating purposes for the claim at issue regarding an increased rating for residuals of a right wrist fracture.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, as noted above, the Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required with respect to the matter that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; considering the effects of the disability upon the person's ordinary conditions of daily life, including employability, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

By history, the Veteran sustained a right wrist fracture during service from a crush-type injury in November 1995.  His medical records indicate that he is right-handed. Service treatment records show that the Veteran's right wrist injury involved a syphoid fracture with a ligament tear.  He underwent several arthroscopic surgical procedures for a synovectomy, exostectomy, and excision of his right carpal boss.  Records show that his right wrist remained symptomatic for the remainder of his period of active duty, manifested by right wrist pain and a diagnosis of flexor tendinitis.  The Veteran was treated with pain medication and placement of the right wrist in a supportive splint.  He was placed on physical profile several times during the remainder of active duty, excusing him from duties and physical activities that would place orthopedic stress on his right wrist.  The Veteran was discharged from active duty in January 1999.  By rating decision of September 2004, he was granted service connection and a 10 percent evaluation for residuals of a right (major) wrist fracture with DJD.

Under potentially applicable rating criteria, in order to receive an increased rating to 30 percent, there must be a showing of ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5214. Otherwise, a 10 percent rating is the highest rating that may be assigned for limitation of motion of a major wrist without anklyosis, on the basis of either limitation of dorsiflexion less than 15 degrees, or plantar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Evaluation of a musculoskeletal or orthopedic disability for rating purposes also requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including loss or limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that Diagnostic Code 5215 does not provide for the assignment of two separate 10 percent evaluations, one for limitation of motion in dorsiflexion of the minor wrist less than 15 degrees, and the other for palmar flexion of the minor limited in line with the forearm.  There is no basis in the controlling law, precedential opinions of the VA Office of General Counsel, or present interpretations of the applicable regulation to allow for the assignment of two separate 10 percent evaluations for the right wrist disability at issue.  38 C.F.R. 
§ 4.14 clearly proscribes pyramiding (i.e., evaluating the same disability under various diagnoses) when assigning disability evaluations.  Furthermore, while current case law, precedent opinions, and regulatory interpretation permit the assignment of separate ratings for distinct orthopedic manifestations of impairment affecting the knee joint on the basis of impairment due to limitation of motion as well as knee joint instability, this practice has not been authorized to apply to cases involving the rating of other skeletal joints, including the wrist.

Clinical records pertaining to the period from April 2005 to the present (including a VA treatment notes for right wrist pain dated in November 2010, August 2012, and January 2014), reflect that the Veteran complained of pain and discomfort that affected his right wrist function.  He has been provided with a wrist splint to help alleviate pain with use, and he takes pain medical and uses a topical cream.  March 2011 VA nerve conduction and electromyography studies revealed no electro-diagnostic evidence for a median or ulnar neuropathy in the right upper extremity.  A January 2014 VA MRI report noted that the Veteran was undergoing diagnostic imagining because of complaints of chronic right wrist pain.  The findings from the report showed that the Veteran had mild degenerative changes in the third carpometacarpal joint and residuals of old healed fracture.  There was no evidence of joint effusions, and the right wrist ligaments and tendons were intact, and the structure of the carpal tunnel was unremarkable.  

The Veteran was most recently afforded a VA joint examination in February 2014, in which the severity of his right wrist disability was evaluated.  The examination report shows that the Veteran complained of chronic right wrist pain and increased pain with use of the joint.  The examiner noted that the Veteran denied any flare-ups of his right wrist disability.  He used a wrist splint and topical cream to help alleviate pain.  On clinical evaluation, the VA examiner observed that on range of motion testing of the Veteran had plantar flexion limited to 70 degrees and dorsiflexion limited to 45 degrees, but there was no objective evidence of painful motion or additional evidence of loss of motion on repetitive use.  The VA examiner also noted that there was no evidence of ankylosis on clinical evaluation.  The Veteran had normal muscle strength in his right wrist and there was no evidence of crepitus or swelling.  It was noted that the Veteran had functional loss due to pain and less movement than normal in his right wrist.  The Veteran wore a wrist brace five days a week which affected his dexterity and he could not lift more than 50 pounds because of his disability.  The VA examiner opined that the Veteran did not have any significant limitation in his wrist during flare-ups or from repetitive use of his wrist.  

The current 10 percent rating assigned to his right wrist disability is based on a clinical finding of characteristic pain on motion with radiographic evidence of degenerative arthritic changes of his right wrist under Diagnostic Code 5010 for traumatic arthritis, which has been hyphenated with Diagnostic Code 5215. 

Throughout the applicable period under appeal, the Veteran's limitation of motion of his right wrist has not been as severe as limited to 15 degrees on dorsiflexion or plantar flexion limited in line with the forearm.  While there has been evidence of painful motion at the end ranges of motion, there is no evidence of additional limitation of motion due to repetitive use due to pain, fatigue, incoordination, weakness, or lack of endurance.  This 10 percent rating reflects the highest disability rating available for limitation of right (major) wrist motion absent a showing of anklyosis.  

The clinical record establishes that no anklyosis of the right wrist is currently present.  Anklyosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical records clearly demonstrate that while the motion of the Veteran's right wrist disability is limited, some range of motion is present.  As shown above, VA examiners have specifically noted that the Veteran did not have any anklyosis in his wrist.  Thus, it cannot be concluded that the Veteran has anklyosis of the right wrist.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of anklyosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating above 10 percent is not warranted for pain and limitation of motion caused by the Veteran's service-connected right wrist disability.

The Board has considered the findings from the 2006 and 2007 examination reports that reflect that the Veteran's right wrist disability is displayed by mild soft tissue swelling and tenderness on palpation, with subjective complaints of pain, reduced grip strength, and numbness.  In addition, the Board considered the Veteran's testimony during the September 2009 Decision Review Officer (DRO) Hearing and the February 2011 Board Hearing.  Specifically, he testified that his right wrist disability was primarily manifested by pain, weakened grip, and constant numbness. He testified that he was employed as a security officer for a private security company and that his duties did not involve carrying and handling weapons.  His primary work-related problem was that when filling out paperwork associated with his duties, his weakened grip caused some difficulties in performing writing motions and occasionally caused him to drop his writing instrument.  However, he testified that he did not lose time from work due to symptoms associated with his right wrist disability. 

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the wrist absent anklyosis.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997). Moreover, the symptoms attributable to his service-connected wrist disability have not resulted in the functional equivalent of anklyosis.  Notably, the February 2014 VA examiner opined that the Veteran did not have significant increase in impairment during flare-ups or after repetitive use.  As such, the Veteran is not entitled to a higher rating for limitation of wrist movement with degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5213.

Nevertheless, the Veteran maintains that his wrist disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 30 percent disability rating, absent a finding of anklyosis of the right wrist. 

In view of the foregoing discussion, the Board finds that the 10 percent evaluation currently assigned adequately compensates him for the objectively demonstrable impairment associated with his right wrist disability.  His claim for an increased evaluation in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Considerations 

Notwithstanding the above discussion, a rating in excess of the 10 percent evaluation assigned for the Veteran's service-connected right wrist fracture residuals with DJD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that the Veteran's service-connected right wrist fracture residuals with DJD have presented such an unusual or exceptional disability picture at any time since April 2005, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  Although the clinical evidence indicates that the Veteran experiences a measure of impairment due to limitation of right wrist motion as a result of pain, the Board has determined that the 10 percent schedular rating presently assigned adequately compensates the Veteran for this level of impairment.  

In addition, in this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected right wrist fracture residuals. The Board also notes that the VA examination reports objectively indicate that the right wrist disability does not produce any significant functional impairment with regard to the Veteran's capacity to perform work in his vocation as a security officer.  The Veteran himself has attested to this, stating in his hearing testimonies that he did not lose any time from work due to his right wrist disability.  He furthermore stated that his duties did not involve handling weapons, and that the primary occupational impact of his right wrist disability was that he experienced a measure of difficulty grasping and using a pen to write paperwork.  This level of impairment is well within the scope contemplated in the rating schedule for a 10 percent evaluation under Diagnostic Codes 5010-5215.

As such, the Board cannot concede that the Veteran's right wrist fracture residuals with DJD cause marked interference with his employment, or that the disability picture created by them is exceptional or unusual.  Having reviewed the record, the Board finds that there is no evidentiary basis for referral of the case for extraschedular consideration with respect to this matter.  See VAOPGCPREC 6-96.

Total Disability Rating due to Individual Unemployability (TDIU) 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Rather, the Veteran has consistently reported that he has been employed throughout the applicable period under appeal.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with DJD is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


